          Case 3:20-cr-00047-MMD-CLB Document 45 Filed 05/19/21 Page 1 of 4



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       3:20-CR-047-MMD-CLB

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 JASON RICHARD ROCCO,

12                Defendant.

13         This Court finds Jason Richard Rocco pled guilty to Count One of a Four-Count
14 Criminal Indictment charging him with conspiracy to distribute a controlled substance in

15 violation of 21 U.S.C. §§ 841(a)(1) and 846. Criminal Indictment, ECF No. 1; Change of

16 Plea, ECF No. 55; Plea Agreement, ECF No. 57.

17         This Court finds Jason Richard Rocco agreed to the forfeiture of the property set
18 forth in the Plea Agreement and the Forfeiture Allegations of the Criminal Indictment.

19 Criminal Indictment, ECF No. 1; Change of Plea, ECF No. 55; Plea Agreement, ECF No.

20 57.

21         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
22 States of America has shown the requisite nexus between property set forth in the Plea

23 Agreement and the Forfeiture Allegations of the Criminal Indictment and the offense to

24 which Jason Richard Rocco pled guilty.

25         The following property is (1) any firearm or ammunition involved in or used in any
26 violation of any other criminal law of the United States, 21 U.S.C. §§ 841(a)(1) and 846; (2)

27 any property used, or intended to be used, in any manner or part, to commit, or to facilitate

28 the commission of violations of 21 U.S.C. §§ 841(a)(1) and 846; (3) any firearm used or
           Case 3:20-cr-00047-MMD-CLB Document 45 Filed 05/19/21 Page 2 of 4



 1   intended to be used to facilitate the transportation, sale, receipt, possession, or concealment

 2   of property in violation of 21 U.S.C. §§ 841(a)(1) and 846 and any proceeds traceable to

 3   such property; and (4) any firearm or ammunition intended to be used in any offense

 4   punishable under the Controlled Substances Act, 21 U.S.C. §§ 841(a)(1) and 846 and is

 5   subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c); 18 U.S.C. §

 6   924(d)(1), (2)(C), and (3)(B) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(2); and 21 U.S.C.

 7   § 881(a)(11) with 28 U.S.C. § 2461(c):

 8          1. a Taurus, 9mm pistol bearing serial number TLX54050; and

 9          2. any and all compatible ammunition

10   (all of which constitutes property).

11          This Court finds that on the government’s motion, the Court may at any time enter

12   an order of forfeiture or amend an existing order of forfeiture to include subsequently

13   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

14   32.2(b)(2)(C).

15          This Court finds the United States of America is now entitled to, and should, reduce

16   the aforementioned property to the possession of the United States of America.

17          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

18   DECREED that the United States of America should seize the aforementioned property.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

20   rights, ownership rights, and all rights, titles, and interests of Jason Richard Rocco in the

21   aforementioned property are forfeited and are vested in the United States of America and

22   shall be safely held by the United States of America until further order of the Court.

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

24   of America shall publish for at least thirty (30) consecutive days on the official internet

25   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

26   describe the forfeited property, state the time under the applicable statute when a petition

27   contesting the forfeiture must be filed, and state the name and contact information for the

28   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
                                                  2
           Case 3:20-cr-00047-MMD-CLB Document 45 Filed 05/19/21 Page 3 of 4



 1   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

 2   the government may instead serve every person reasonably identified as a potential claimant

 3   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

 4   Rule G(4)(a)(i)(A).

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 6   or entity who claims an interest in the aforementioned property must file a petition for a

 7   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 8   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 9   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

10   right, title, or interest in the forfeited property and any additional facts supporting the

11   petitioner’s petition and the relief sought.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

13   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

14   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

15   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

16   after the first day of the publication on the official internet government forfeiture site,

17   www.forfeiture.gov.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

19   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

20   Attorney’s Office at the following address at the time of filing:

21                  Daniel D. Hollingsworth
                    Assistant United States Attorney
22                  James A. Blum
                    Assistant United States Attorney
23                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
24

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

26   described herein need not be published in the event a Declaration of Forfeiture is issued by

27   the appropriate agency following publication of notice of seizure and intent to

28   administratively forfeit the above-described property.
                                                    3
           Case 3:20-cr-00047-MMD-CLB Document 45 Filed 05/19/21 Page 4 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3          DATED THIS 28th Day of May 2021.

 4

 5

 6                                               MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
